Per Curiam,
The court below was so clearly right in entering the judgment from which this appeal was taken that it is unnecessary to consume time in considering the questions intended to be raised by the specifications of error. There is nothing in either of them that requires discussion.
It is conceded in the first affidavit that the defendant, J. K. *167Harris, executed and delivered to the plaintiff the mortgage on which the scire facias was issued, but it is averred, by way of defense, that “he did not have title to more than one seventh of the land described in the mortgage.” It cannot be doubted that whatever interest he had when the mortgage was executed —whether it remained in him or passed to the terre-tenants by conveyance — the same is bound by the mortgage, and to that extent at least the title will pass to the purchaser at sheriff’s sale: St. John’s Church v. Steinmetz, 18 Pa. 273. If the terretenants acquired title from other and independent sources, it cannot be affected by such sale.
Judgment affirmed.